Case 8:17-cv-00772-CJC-JDE Document 71 Filed 09/09/19 Page 1 of 5 Page ID #:2583




  1   BRADLEY ARANT BOULT
      CUMMINGS LLP
  2   Roger G. Jones (pro hac vice)
  3   rjones@bradley.com
      Peter C. Sales (pro hac vice)
  4   psales@bradley.com
  5   Kimberly M. Ingram (SBN 305497)
      kingram@bradley.com
  6   1600 Division Street, Suite 700
  7   Nashville, TN 37203
      Telephone: (615) 252-2365
  8   Facsimile: (615) 252-6365
  9
      Attorneys for Defendant
 10   Artissimo Designs LLC
 11
                      UNITED STATES DISTRICT COURT
 12
                    CENTRAL DISTRICT OF CALIFORNIA
 13
      NEOFONIE GMBH, a German
 14
      corporation,                          Case No.: 8:17-cv-00772 CJC
 15                                         (JDEx)
                  Plaintiff,
 16
                                            DEFENDANT/COUNTER-
 17   vs.                                   PLAINTIFF’S MOTION IN
                                            LIMINE #1 TO EXCLUDE
 18
      ARTISSIMO DESIGNS LLC, a              EXPERT TESTIMONY OF DR.
 19   Delaware limited liability company,   ALI KHOSHGOZARAN, PH.D
 20
                  Defendant.                Hearing Date: October 7, 2019
 21                                         Hearing Time: 3:00pm
 22   ARTISSIMO DESIGNS LLC,                Courtroom: 7C

 23                                         The Honorable Cormac J. Carney
                  Counter-Plaintiff.
 24
 25   vs.

 26   NEOFONIE GMBH
 27
                  Counter-Defendant.
 28
Case 8:17-cv-00772-CJC-JDE Document 71 Filed 09/09/19 Page 2 of 5 Page ID #:2584



 1           Defendant/Counter-Plaintiff Artissimo Designs LLC (“Artissimo”)
 2    respectfully submits this Motion in Limine #1 to Exclude Expert Testimony
 3    of Dr. Ali Khoshgozaran, Ph.D. Artissimo hereby notifies Neofonie that
 4    the hearing on the motion will take place at the pre-trial conference
 5    scheduled for October 7, 2019, at 3:00 p.m. before the Honorable Cormac
 6    J. Carney.
 7           As explained in Artissimo’s Memorandum of Points and Authorities,
 8    filed contemporaneously herewith, Dr. Khoshgozaran purports to have
 9    formed five opinions about the subject matter of this case, but each of these
10    opinions either is not reliable or is not helpful to the trier of the fact.
11           First, Dr. Khoshgozaran’s opinion that Artissimo “failed to conform
12    to important principles of Agile software development and MVP launch” is
13    neither reliable nor helpful to the trier of fact because: (1) Dr.
14    Khoshgozaran used an unreliable methodology in basing his opinion of
15    Artissimo’s conduct on an analysis of one out of 46 features required for
16    the Project; (2) Dr. Khoshgozaran’s testimony as to the “industry standard”
17    for a minimum viable product (“MVP”) is irrelevant and confusing because
18    the features of this MVP are defined solely by the contract between the
19    parties; and (3) Dr. Khoshgozaran’s analysis that the contract does not
20    conform to industry standards does not support his conclusion that
21    Artissimo failed to conform to such standards.
22           Second, Dr. Khoshgozaran’s opinions as to Neofonie’s use of best
23    practices and implementation of out-of-the box solutions vs. customization
24    should be excluded because they are rebuttal opinions and Artissimo is not
25    pursuing these theories at trial.
26           Third, Dr. Khoshgozaran’s opinion that the deficiencies present in
27    the website were not as severe as Artissimo portrayed should be excluded
28    because: (1) Dr. Khoshgozaran failed to test the website and therefore
                                         2                    8:17-cv-00772
         ARTISSIMO’S MOTION IN LIMINE #1 TO EXCLUDE EXPERT
Case 8:17-cv-00772-CJC-JDE Document 71 Filed 09/09/19 Page 3 of 5 Page ID #:2585



 1    cannot reliably opine as to the severity of the deficiencies; (2) Dr.
 2    Khoshgozaran’s opinion is based on an unreasonably small sample of the
 3    issues reported with the website; and (3) the opinion simply weighs the
 4    credibility of others’ opinions and the documentary evidence, which is the
 5    province of the jury. Moreover, Dr. Khoshgozaran’s related opinion that a
 6    delay of about a month is normal for this type of project is not helpful
 7    because it does not address the issues in dispute in this litigation.
 8          Fourth, Dr. Khoshgozaran’s opinion that Artissimo caused
 9    Neofonie’s inability to complete the project should be excluded because it
10    is a mere summary of the documentary evidence in this case (presented in a
11    light favorable to Neofonie) and does not require expertise.
12          Fifth, Neofonie should not be able to present any opinion of Dr.
13    Khoshgozaran that relies upon documents that it has not produced to
14    Artissimo.   For months, Neofonie failed to produce any documents in
15    response to Artissimo’s Second Set of Requests for Production, which
16    targeted the documents that its proposed expert relies upon, despite
17    repeated requests. Even now that Neofonie has produced documents, some
18    documents referenced by the expert are still missing. Neofonie should not
19    be permitted to rely upon those documents at trial or to introduce testimony
20    that relies upon such documents.
21          The following exhibits are attached to this Motion:
22                 • Exhibit A – the Expert Report of Ali Khoshgozaran, Ph.D
23                 • Exhibit B – the Phase II Agreement executed on or about
24                     May 23, 2018
25                 • Exhibit C – excerpts of the October 30, 2018 deposition of
26                     Neofonie’s Rule 30(b)(6) witness, Ender Oezguer
27                 • Exhibit D – excerpts of the November 5, 2018 deposition
28                of Artissimo’s Rule 30(b)(6) witness, Ravi Bhagavatula
                                        3                     8:17-cv-00772
          ARTISSIMO’S MOTION IN LIMINE #1 TO EXCLUDE EXPERT
Case 8:17-cv-00772-CJC-JDE Document 71 Filed 09/09/19 Page 4 of 5 Page ID #:2586



 1                • Exhibit E – Declaration of Kimberly M. Ingram
 2                • Exhibit F – Artissimo’s Second Set of Requests for
 3                   Production of Documents and Things
 4                • Exhibit G – Neofonie’s Responses to Artissimo’s Second
 5                   Set of Requests for Production of Documents and Things
 6          This motion is made following the conference of counsel pursuant to
 7    L.R. 7-3 which took place on August 26, 2019. Pursuant to L.R. 5-4.4.1,
 8    Artissimo attaches to this motion a proposed order granting its motion to
 9    exclude the proposed expert testimony.
10          For the reasons stated above and in the papers filed herewith,
11    Artissimo respectfully requests that the Court exclude, or substantially
12    limit, the testimony of Dr. Khoshgozaran.
13
14    Dated: September 9, 2019
15
16                                Respectfully submitted,
17
18                                BY:    /s/ Peter C. Sales
19                                       Roger G. Jones (TN Bar No. 11550)
                                         Peter C. Sales (TN Bar No. 25067)
20                                       Kimberly M. Ingram (SBN 305497)
21                                       1600 Division Street, Suite 700
                                         Nashville, Tennessee 37203
22                                       Telephone: (615) 252-2365
23                                       Facsimile: (615) 252/6365
                                         rjones@bradley.com
24                                       psales@bradley.com
25                                       kingram@bradley.com
26                                      Attorneys for Defendant
27
28
                                   4                8:17-cv-00772
          ARTISSIMO’S MOTION IN LIMINE #1 TO EXCLUDE EXPERT
Case 8:17-cv-00772-CJC-JDE Document 71 Filed 09/09/19 Page 5 of 5 Page ID #:2587



 1                         CERTIFICATE OF SERVICE
 2          I, Kimberly M. Ingram, do hereby certify that on this 9th day of
 3    September, 2019, a true and correct copy of the foregoing document is
 4    being forwarded to the individual listed below in the manner indicated:
 5
 6                Via CM/ECF System
                  Sacha V. Emanuel, Esquire
 7
                  Emanuel Law
 8                1888 Century Park East, Suite 1500
                  Los Angeles, California 90067
 9
10                                       /s/ Kimberly M. Ingram
                                        Kimberly M. Ingram, Esq.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   5                8:17-cv-00772
          ARTISSIMO’S MOTION IN LIMINE #1 TO EXCLUDE EXPERT
